DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 10/21/22 are hereby entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2-5, and 7-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-22 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity.

In regard to Claims 1 and 12-13, the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity:
[a] method for […] comprising:
receiving […] a wager;
receiving […] a selection of a Tarot spread;
determining…an emotional state of a player […];
[…]
receiving […] information regarding [a] combination of Tarot cards;
determining, by [an] algorithm an emotional response likely to result from the combination of Tarot cards; 
determining, using a predictive analytics estimator and based on current and historical data, a future course of action having a likelihood of happening, and
generating, by a second […] algorithm and in response to receiving the wager, a message based upon the emotional response likely to result from the combination of Tarot cards, the message being constructed to provide insight or comment to the player […] based on the indicator of the emotional state of the player; and
	presenting […] a graphic display based on the message,
	wherein generating the message includes providing a recommendation regarding the future course of action, and
	wherein the current and historical data includes data regarding the selection of the Tarot spread.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., employing a Tarot card deck, a computer processor, artificial intelligence algorithms, employing email, electronic health records, social media, a user interface, a computer memory, an electronic gaming machine, a personal computing device, a computer program, a server, a display screen, and/or a digital computer network, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., employing a Tarot card deck, a computer processor, artificial intelligence algorithms, employing email, electronic health records, social media, a user interface, a computer memory, an electronic gaming machine, a personal computing device, a computer program, a server, a display screen, and/or a digital computer network these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 4 in Applicant’s specification, and text regarding same.

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 20080124 by Ochiai et al (“Ochiai”), in view of admitted prior art, in view of PGPUB US 20080176640 A1 by Okada (“Okada”), further in view of in view of PGPUB US 20200142963 A1 by Chen et al (“Chen”).
In regard to Claim 1, Ochiai teaches a method […] comprising: 
[…]
conducting a Tarot reading by pulling a combination of Tarot cards from a Tarot card deck;
(see, e.g., p190 regarding Tarot card deck and p215 regarding a combination of cards);
receiving, by a computer processor, information regarding the combination of Tarot cards;
(see, e.g., p215 regarding using RFID reader to identify the cards);
[…]
generating by the computer processor […] a message constructed to provide insight or comment to the [person]; and
(see, e.g., p217-218);

presenting […] a graphic display based on the message.
(see, e.g., p218);
	Furthermore, while Ochiai teaches providing Tarot card readings to a user via a computing device it may not teach the additional claimed limitations in regard to receiving a selection of a Tarot spread, determining based on that selection a situation and an indicator, however, Applicant’s (published) specification at paragraphs 32-57 teaches these limitations;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the admitted prior art to the method otherwise taught by Ochiai in order to better tailor the message by employing the person’s chosen Tarot spread to determine how to generate the message based on the indicator.

Furthermore, to the extent that the Ochiai may fail to teach the remaining claimed limitations, however, in an analogous reference Okada teaches taking actions in response to receiving a wager/bet in regard to providing a tarot card game on an electronic gaming machine (see, e.g., p124);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have embodied the claimed tarot card method otherwise taught by Ochiai on the electronic gaming machine and in response to taking a wager as taught by Okada, in order to make money for the owner/operator of the EGM.

Furthermore, Chen teaches employing a response prediction model (“predictive analytics estimator”) (see, e.g., F2A, s215) and taking into account current (see, e.g., F2B and 2C);  and historical data (see, e.g., p26-27) to predict the likelihood of a certain future course of action and then generating recommendations regarding that course of action (see, e.g., F41)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the utility of the provided message, by basing it on current and historical data regarding the selection of Tarot spreads and using that data to drive the output of a response prediction model and having it include a recommendation including a future course of action as part of the message.


In regard to Claim 3-4, Ochiai teaches providing a message.  To the extent that the message may or may not take on the claimed visual appearances such visual appearances are non-functional printed matter to the extent that they have no functional relationship to the substrate (i.e., the computer display) upon which they appear.  See MPEP 2111.05.
In regard to Claim 7, admitted prior art teaches these limitations.  See rejection of Claim 1.
In regard to Claim 21, admitted prior art teaches these limitations.  See rejection of Claim 1.
In regard to Claim 22, see rejection of Claim 1 in regard to gathering data regarding historical selections of Tarot spreads.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of in view of Okada, further in view of Chen, in view of admitted prior art.
In regard to Claim 5, Applicant’s (published) specification at paragraph 65 teaches these limitations;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the admitted prior art to the method otherwise taught by Ochiai in order to better tailor the message by employing the user’s specific demographic information.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of Okada, further in view of Chen, in view of admitted prior art.
In regard to Claim 8, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that sending messages via email was old and well-known at the time of Applicant’s invention.  Such functionality allows for the recipient to receive the message on a range of computer devices.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the recipient to receive the message on a range of computer devices.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, , in view of admitted prior art, in view of Okada, further in view of Chen, in view of admitted prior art.
In regard to Claim 9, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that asking someone questions in regard to, e.g., their information preferences was old and well-known at the time of Applicant’s invention.  Such functionality allows for the person to receive information that was personalized to their preferences.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the person to receive information that was personalized to their preferences.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, , in view of admitted prior art, in view of Okada, further in view of Chen, in view of admitted prior art.
In regard to Claim 10, Applicant’s (published) specification at paragraph 14 teaches these limitations;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the admitted prior art to the method otherwise taught by Ochiai in order to better tailor the message by employing information gained from the person’s EHR in order to better tailor the messages the person receives to the user’s needs.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, , in view of admitted prior art, in view of Chen, further in view of Chen, in view of admitted prior art.
In regard to Claim 11, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that mining someone’s social media data was old and well-known at the time of Applicant’s invention.  Such functionality allows for the person to receive information that was personalized to their interests as revealed in that social media data.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the person to receive information that was personalized to their preferences.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of Chen, further in view of Okada.
In regard to Claims 12 and 13, Ochiai teaches a method […] comprising: 
[…]
conducting a Tarot reading regarding a situation by pulling a combination of Tarot cards from a Tarot card deck;
(see, e.g., p190 regarding Tarot card deck and p215 regarding a combination of cards);
receiving, by a computer processor, information regarding the combination of Tarot cards;
(see, e.g., p215 regarding using RFID reader to identify the cards);
[…]
generating, by [an] algorithm, […] a message […], the message being constructed to provide insight or comment to the person; and
presenting […] a graphic display based on the message
(see, e.g., p217-218);

	Furthermore, while Ochiai teaches providing Tarot card readings to a user via a computing device it may not teach the additional claimed limitations in regard to receiving a selection of a Tarot spread, determining based on that selection a situation and an indicator, however, Applicant’s (published) specification at paragraph 32 teaches these limitations;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the admitted prior art to the method otherwise taught by Ochiai in order to better tailor the message by employing the person’s chosen Tarot spread to determine how to generate the message based on the indicator.

Furthermore, to the extent to which the cited prior art may fail to teach determining, by [an] artificial intelligence (AI) algorithm, an emotional response likely to result from [receiving certain media], however, Chen teaches this feature (see, e.g., F2A);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality as taught by Chen to the method otherwise taught by Ochiai in order to increase the likely emotional impact of the message given to the person.

Furthermore, to the extent to which the cited prior art may fail to teach employing an artificial intelligence (AI) algorithm to generate an output, however, Chen teaches this feature (see, e.g., F2A, s213);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the predictive accuracy of the message given to the person.

Furthermore, Chen teaches employing a response prediction model (“predictive analytics estimator”) (see, e.g., F2A, s215) and taking into account current (see, e.g., F2B and 2C);  and historical data (see, e.g., p26-27) to predict the likelihood of a certain future course of action and then generating recommendations regarding that course of action (see, e.g., F41)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the utility of the provided message, by basing it on current and historical data regarding the selection of Tarot spreads and using that data to drive the output of a response prediction model and having it include a recommendation including a future course of action as part of the message.


Furthermore, to the extent that the Ochiai may fail to teach the remaining claimed limitations, however, in an analogous reference Okada teaches taking actions in response to receiving a wager/bet in regard to providing a tarot card game on an electronic gaming machine (see, e.g., p124);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have embodied the claimed tarot card method otherwise taught by Ochiai on the electronic gaming machine and in response to taking a wager as taught by Okada, in order to make money for the owner/operator of the EGM.

Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, further in view of Okada, further in view of Chen.
In regard to Claims 13-14, see rejection of Claim 1.
In regard to Claim 15, Ochiai teaches these limitations.  See, e.g., p105. 
In regard to Claim 18, Ochiai teaches providing a message.  To the extent that the message may or may not take on the claimed visual appearances such visual appearances are non-functional printed matter to the extent that they have no functional relationship to the substrate (i.e., the computer display) upon which they appear.  See MPEP 2111.05.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of Okada, further in view of Chen.
In regard to Claims 16 and 17, Ochiai teaches employing a server remote from the user interface via a network.  See, e.g., p105.  Also, Chen teaches employing predictive AI (see, e.g., F2A, s215);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the utility of the message by basing it on the output of AI algorithms.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of Okada, further in view of Chen, in view of admitted prior art.
In regard to Claim 19, while Ochiai may not specifically teach these limitations, however,
the Examiner takes OFFICIAL NOTICE that sending messages via email was old and well-known at the time of Applicant’s invention.  Such functionality allows for the recipient to receive the message on a range of computer devices.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the recipient to receive the message on a range of computer devices.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of admitted prior art, in view of Okada, in view of Chen, in view of admitted prior art.
In regard to Claim 20, Ochiai teaches employing a server remote from the user interface via a network.  See, e.g., p105.  Also, Chen teaches employing predictive AI (see, e.g., F2A, s215);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added an AI algorithm as taught by Chen to the method otherwise taught by Ochiai in order to increase the utility of the message by basing it on the output of AI algorithms.

Further in regard to Claim 20, while Ochiai may not specifically teach the remaining limitations, however,
the Examiner takes OFFICIAL NOTICE that asking someone questions in regard to, e.g., their information preferences was old and well-known at the time of Applicant’s invention.  Such functionality allows for the person to receive information that was personalized to their preferences.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the person to receive information that was personalized to their preferences.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Response to Arguments
	Applicant argues on pages 12-14 of its Remarks in regard to the rejections made under 35 USC 101 that it does not claim an abstract idea in the form of a mental process and/or a method of organizing human activity.  Applicant’s arguments are not persuasive.  Applicant includes numerous limitations (e.g., “user interface”, “memory”, “artificial intelligence”) in its argument that were not, in fact, identified as being part of the alleged abstract idea in the rejection that was made.  Furthermore, Applicant’s claims are directed to collecting data (e.g., selection of a Tarot spread, information regarding the combination of Tarot cards that was dealt), analyzing that data (e.g., using a predictive analytics estimator to determine a future course of action that has a likelihood of happening), and providing an output based on that analysis (e.g., generating a message that includes a recommendation regarding the future course of action).  And claims directed to such subject matter have been held to be patent ineligible as claiming an abstract idea in the form of a mental process by the CAFC in decision such as, e.g., Electric Power Group.  Furthermore, Applicant claims the rules of a wagering game and such subject matter has been held to be patent ineligible as a method of organizing human activity by the CAFC in decisions such as, e.g., In re Smith.

	Applicant argues on page 14 of its Remarks that its claimed invention is analogous to that of the Office Example 42 and thereby patent eligible.  Applicant argument is not persuasive.  Examples provided by the Office are not precedential legal authority.  And Applicant’s claimed invention is not analogous to the invention of Example 42, at a minimum, to the extent that Applicant’s invention does not concern providing an improvement in terms of sharing information in real time in a standardized format regardless of the format that was input by the user.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections stated supra, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715